Citation Nr: 1329681	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  04-38 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability (back condition).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 
to November 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

This matter has previously been before the Board on several 
occasions.  In February 2007 the Board reopened the claim of 
service connection for a back condition and remanded the 
issue for due process considerations and a VA examination.  
In February 2009 the Board again remanded this issue for a 
VA examination.  

In June 2010 the Board remanded this issue for a third time 
for an addendum opinion to the VA examination.  A previous 
remand confers on the veteran, as a matter of law, the right 
to substantial compliance with the remand orders Stegall v. 
West, 11 Vet. App. 268 (1998); D'Arie's v. Peake, 22 Vet. 
App. 97 (2008).  The Board finds the February 2009 remand 
orders were substantially completed as an addendum opinion 
to the March 2009 VA examination was obtained.  As such, 
this matter has been properly returned to the Board for 
appellate consideration.  Unfortunately, the Board finds 
that an additional remand is required.

As discussed in the Board's June 2010 decision, it appears 
that the issue of entitlement to service connection for a 
neck disability has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
this issue, and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As noted above, the Veteran's claim for service connection 
for a back condition has already been remanded on several 
occasions.  Most recently, in June 2010 the Board found the 
March 2009 VA examination was based upon an inaccurate 
factual basis and remand was required for an addendum 
opinion following factual clarification.  In this remand the 
Board specifically asked the examiner to review the April 
1995 VA examination report contained in the claims file, 
among other evidence.  

Addendum opinions were obtained by the same VA examiner in 
June 2010 and May 2013.  However, in both opinions the VA 
examiner indicated he could not find the report of the April 
1995 VA examination in the file.  The examiner then opined 
the Veteran's current back condition was less likely than 
not due to his active military service.  In supporting his 
decision the examiner pointed to a 2001 CT examination of 
the Veteran's spine which was normal.

However, the April 1995 VA examination report the examiner 
was unable to review includes the results of an x-ray of the 
Veteran's spine that same month.  This x-ray was read by a 
VA physician to reveal degenerative changes in the 
thoracolumbar spine and mild degenerative changes in the 
lumbar spine, as well as "possible scoliosis."  Therefore 
the Board finds the examiner did not review probative 
evidence suggesting the Veteran had a back condition prior 
to the 2001 CT scan upon the Board's specific request.  
Consequently additional remand is required to obtain a 
medical opinion which considers this earlier spinal x-ray.

Additionally, in his March 2009 VA examination the Veteran 
reported that in approximately 1998 he "became disabled" and 
began to receive Social Security Disability for his back.  
Unfortunately, the records from the Veteran's Social 
Security Administration (SSA) benefits, including his 
application, determination, and any medical records upon 
which the determination was made, are not yet of record.  In 
addition, review of the record does not reveal any attempt 
has been made to search for the Veteran's SSA records.  
These records may be particularly relevant as in his October 
2006 written statement the Veteran asserted that he received 
treatment for his back condition between 1967 and 1995 
however his physician had since deceased and his records 
were no longer available.  Therefore, these SSA records may 
be relevant to the claim on appeal, especially if they 
contain medical treatment records earlier than 1995.  
Consequently remand is required to obtain these records and 
associate them with the claims file.  See 38 U.S.C. § 
5103A(c)(3); 38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 
F.3d 1317 (Fed. Cir. 2010).

The Board greatly regrets the additional delay in resolving 
this claim, which has already been pending of over ten 
years.  Unfortunately as discussed an additional remand is 
required.

Accordingly, the case is REMANDED for the following action:

1.  First, obtain any records from the 
Social Security Administration (SSA), to 
include any award of disability benefits 
and any underlying records used in 
reaching the determination.  All efforts 
to obtain SSA records should be fully 
documented, and a negative response must 
be provided if records are not available.

2.  Second, return the Veteran's claims 
file to the examiner who provided the 
March 2009 VA spine examination, or if he 
is unavailable, to another examiner 
knowledgeable in orthopedic disabilities.  
If it is determined that an opinion cannot 
be reached without conducting an 
examination, an examination should be 
scheduled.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater) that the Veteran's 
current back condition either began 
during, or was otherwise caused by, his 
military service.  

The examiner should review the Veteran's 
claims file and a complete rationale 
should be provided for any opinion 
expressed.  In doing so, the examiner 
should specifically address the following 
evidence: 
	
a) The Veteran's consistent lay 
testimony relating his current back 
condition to falling in a hole during 
boot camp.

b) Service treatment records which 
indicate the Veteran sought treatment 
for low back pain on four separate 
occasions, including after falling in a 
foxhole during boot camp and additional 
injury during the month before he was 
discharged from service when he was put 
on light duty.

c) The April 1995 VA examination 
report, including the x-ray of the 
Veteran's spine which was interpreted 
to reveal "degenerative changes in the 
thoracolumbar spine with mild 
degenerative changes involving the 
lumbar spine."

d)  Any relevant medical evidence in 
the Veteran's SSA records, to include 
any treatment for his back condition 
before 1995, if available.

3.  Third, readjudicate the appeal in light 
of all additional evidence added to the 
record.  If the claim remains denied provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



